DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 73, “upper leg portions 110A, 112B” should be changed to --upper leg portions 110A, 112A--.
Paragraph 73, “front upper leg portion 110” should be changed to --front leg 110--.   
Appropriate correction is required.

Claim Objections
Claims 13, 21 and 24 are objected to because of the following informalities:
Claim 13 depends from a cancelled claim. Foe examination purposes, it will be assumed to depend from claim 1.
Claim 21 should end in a period.
Claim 24 depends from a cancelled claim. Foe examination purposes, it will be assumed to depend from claim 21. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4 and 8-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the second ends of each first leg” in line 7 and “each first leg” in line 14.  It is unclear exactly how many “first legs” there are on each side frame.  Line 5 of claim 1 says “first and second legs” which could be interpreted as one first leg or multiple first legs (for each side frame); however the specification/drawings only disclose one first leg per side frame.  As such, for examination purposes there is assumed to only be one first leg on each side frame.  Clarification is required.
Claim 1 recites “an actuator in operable communication each braking mechanism” in lines 17-18. It is unclear if there is only one actuator that is in operable communication with each/all of the braking mechanism (the braking mechanism from the first side frame and the braking mechanism from the second side frame) or if there is multiple actuators, each being in operable communication with only one of the braking mechanisms.  For examination purposes, there is assumed to be multiple actuators (two), each one connected to the braking mechanism of a respective side frame.  Clarification is required.
each actuator controls the braking mechanisms of (both of) the first legs.  If each actuator controls both (the braking mechanism from the first side frame and the braking mechanism from the second side frame, per claim 1) of these brake mechanisms, what is the point of having more than one actuator? The job of the second (or third, or fourth) actuator seems redundant.  Additionally, it is noted that “breaking mechanisms” should be preceded by “the” in order to avoid antecedent issues. Clarification is required.
Claim 11 recites “first and second actuators, each actuator in operable communication with the braking mechanism of first and second legs and configured to selectively operate the braking mechanism to release the extendable portion of each first leg and second legs from a locked state to allow adjustment of the leg length”.  It is unclear exactly which “the braking mechanism” is being referred to in this instance since multiple braking mechanisms have previously been disclosed (at least one braking mechanism on each leg of each side frame, per claims 1 and 4).  Additionally, if the actuators are configured to release the extendable portions, then it is not understood if, or how/why, both the first and second actuators control the braking mechanism of each of the first legs and each of the second legs (as the claim reads).  If each actuator controls all (the braking mechanism of the first leg of the first side frame, the second leg of the first side frame, the first leg of the second side frame and the second leg of the second side frame per claims 1 and 4) of these brake mechanisms, it is not clear what would be the purpose of having more than one actuator.  The job of the second actuator would appear unnecessary or redundant.  Furthermore, it is noted that “first and second legs” should be preceded by “the” in order to avoid antecedent issues (although it should also be clear which first and second legs are being referred to since there are two of each).  Clarification is required.
Claim 12 recites “each leg adjustment system comprises one or more spring elements that extend through a portion of each first leg” in lines 1-2. It is unclear how or if each first leg could actually comprise more than one spring for the leg adjustment system.  Additionally, it is unclear if each leg adjustment system (the leg adjustment system of the first side frame and the leg adjustment system of the second side frame) actually comprises spring(s) that extend through each first leg (presumably the first leg of the first side frame and the first leg of the second side frame, unless there are multiple first legs on each side frame as discussed above) of if each leg adjustment system only comprises spring(s) extending through the first leg of that respective side frame.  Clarification is required.
Claim 16 recites “each first and second legs having an attachment component” in lines 12-13.  Due to the phrase “each first and second legs”, it is unclear exactly how many “first and second legs” there are on each side frame.  Line 7 of claim 16 says “first and second legs” which could be interpreted as one first leg or multiple first legs (for each side frame); however the specification/drawings only disclose one first leg per side frame.  As such, for examination purposes there is assumed to only be one first leg on each side frame.  If this is correct, then the claim should be amended to “the first and second legs each having an attachment component” or something similar.  Clarification is required.
each first leg (of one side frame). Clarification is required.
Claim 16 recites “a braking mechanism in mechanical communication with the extendable portion of each first leg”.  It is unclear how many first legs there are if the leg adjustment system extends through each first leg (of one side frame). Clarification is required.
Claim 16 recites “an actuator in operable communication each braking mechanism” in lines 26-27. It is unclear if there is only one actuator that is in operable communication with each/all of the braking mechanism (the braking mechanism from the first side frame and the braking mechanism from the second side frame) or if there is multiple actuators, each being in operable communication with only one of the braking mechanisms.  For examination purposes, there is assumed to be multiple actuators (two), each one connected to the braking mechanism of a respective side frame.  Clarification is required.
Claim 21 recites “the second ends of each first leg” in line 7 and “each first leg” in line 13.  It is unclear exactly how many “first legs” there are on each side frame.  Line 5 of claim 1 says “first and second legs” which could be interpreted as one first leg or multiple first legs (for each side frame); however the specification/drawings only disclose one first leg per side frame.  As such, for examination purposes there is assumed to only be one first leg on each side frame.  Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US-3,455,313) in view of Weaver (US-7,363,931 B2) and O’Sullivan (US-9,839,570 B2).
Claim 1: King discloses an assistive mobility device comprising: a) a frame assembly comprising: 
i) a first side frame (comprised of  10, 3, 1, 5, 12) connected with a second side frame (comprised of 11, 4, 2, 6, 13), each side frame comprising: 	

2. a leg adjustment system (spring 26) contained within a portion of each side frame configured to lengthen one leg to a predefined leg length (col. 3, lines 19-20); and  
3. a braking mechanism (comprised of 21, 22, 25, 28) in mechanical communication with the extendable portion of each first leg (col. 3, lines 11-19) configured to releasably secure the extendable portion of the first leg at a fixed leg length (when 23 protrudes through one of apertures 23, 24); 
ii) an actuator (19; 20) in operable communication with each braking mechanism (as seen in FIG. 3) configured to selectively release the extendable portion of each first leg from a locked state to allow adjustment of the leg length (col. 3, lines24-43); and 
iii) at least one cross support (8) having first and second ends connecting the first side frame with the second side frame.
King lacks 2S/N: 16/269,086the frame assembly as being configured to releasably attach to a fixed object.  Weaver teaches a walking comprising two front legs (104) having an attachment component (1202, 1204) configured to releasably attach to a fixed object (could be any fixed object with a clearance larger enough to receive the width of 1202). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King to include a frame assembly that is configured to releasably attached to a fixed object, such as suggested by Weaver, so that the frame 
King lacks the frame assembly as being collapsible.  O’Sullivan teaches a collapsible walker comprising: a first side frame (12) being rotatably connected to a first end of a cross support (60) of the frame assembly and fixedly connected to a first end of a first side frame cross support (68); a second side frame (14) being rotatably connected to a second end of the cross support of the frame assembly and fixedly connected to a first end of a second side frame cross support (68); and wherein the first end of the frame assembly cross support and the first end of the first side frame cross support cooperate to releasably secure the first side frame in a locked state (via 82); and wherein the second end of the frame assembly cross support and the first end of the second side frame cross support cooperate to releasably secure the second side frame in a locked state (via 82; col. 5, lines 19-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King so that the frame assembly is collapsible, such as by the means taught by O’Sullivan, so that the user could fold away the walker to a more compact configuration when not in use so it is easier to store and transport.
Claim 4: King discloses the second ends of each second leg as having an extendable portion (10; 11) configured to allow selective adjustment of leg length, wherein each second leg further comprises a braking mechanism (comprised of 21, 22, 
Claim 10: King discloses each actuator as being configured to control operation of braking mechanisms of the first legs (as best understood, each actuator controls both the braking mechanisms of its respective side frame).
	Claim 11: King discloses first and second actuators (19 and 20, respectively), each in operable communication with the braking mechanism of the first and second legs (as seen in FIG. 3) and configured to selectively operate the braking mechanism to release the extendable portion of each first leg and second leg from a locked state to allow adjustment of the leg length (as best understood, each actuator controls both the braking mechanisms of its respective side frame).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US-3,455,313) in view of Weaver (US-7,363,931 B2) and O’Sullivan (US-9,839,570 B2) as applied to claim 1 above, and further in view of Rost (US-6,453,921 B1).
The combination of King, Weaver and O’Sullivan is discussed above but lacks a guiding mechanism. Rost teaches a walker comprising: a leg (36) having an extendable portion (38), where the leg comprises a guiding mechanism configured to direct movement of the extendable portion along a fixed travel path, the guiding mechanism comprising a slot (66) and pin (68) arrangement effective to control the travel path and rotation of the extendable portion of the leg (col. 8, lines 41-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Allowable Subject Matter
Claims 8, 9 and 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (and upon correction of any claim objections).

Response to Arguments
Applicant's arguments filed 11/27/2020 have been fully considered but they are not persuasive.  Applicant argues that King, alone or in combination, fails to disclose an assistive mobility device or system having Applicant’s claimed features since King is materially different from the Applicant’s claims, which are directed to frame assemblies which are configured to and able to releasably attach to a fixed object for stabilizing the frame assembly (fourth page of the Remarks).  However, regarding claim 1, it is noted .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268.  The examiner can normally be reached on M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DNJ/Examiner, Art Unit 3636                        
  
                                                                                                                                                                             
/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636